IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


MICHAEL J. ALLEY,              : No. 3 MM 2015
                               :
                Petitioner     :
                               :
                               :
           v.                  :
                               :
                               :
STATE CIVIL SERVICE COMMISSION :
(WERNERSVILLE STATE HOSPITAL,  :
DEPARTMENT OF PUBLIC WELFARE), :
                               :
                Respondent     :


MICHAEL J. ALLEY,              : No. 4 MM 2015
                               :
                Petitioner     :
                               :
                               :
           v.                  :
                               :
                               :
STATE CIVIL SERVICE COMMISSION :
(WERNERSVILLE STATE HOSPITAL,  :
DEPARTMENT OF PUBLIC WELFARE), :
                               :
                Respondent     :


                                       ORDER


PER CURIAM
      AND NOW, this 11th day of February, 2015, the Petition for Leave to File Petition

for Allowance of Appeal Nunc Pro Tunc and the Application for Appointment of Counsel

are DENIED.